DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Argument
The amendment filed on 01/10/2022 has been entered and accepted.


Response to Arguments
	While the applicant’s amendments overcame the 35 U.S.C. 102 rejection, the 35 U.S.C. 103 rejection over Schulte (US 20100282097) in view of Nevarez (US 6252201 B1) and Baggot (US 4624301 A) still read on the independent claim.
Applicant’s arguments, see Pages 1-2, filed 01/10/2022, with respect to the rejection(s) of
claim(s) 1-4 and 6-7 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is
made over Schulte (US 20100282097) in view of Nevarez (US 6252201 B1) and Baggot (US 4624301 A). The use of outlet holes which are elongated are taught by Nevarez and are known in the art as further evidenced by McKee (US 20160356506 A1). A full rejection can be found below in the 35 U.S.C. 103 section.


Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the limitation “air vent between the side air passage part and the top air passage part”. The term “air vent” is not introduced mentioned in the specifications nor clearly marked in the drawings. In addition, it is difficult to determine what the applicant intends as the “air vent”. One interpretation could be that the air vent is simply the part of top wall in which the top air passage and the side air passage meet. However, claim 11 states the limitation that “the separator of the top wall is overlapped with the air vent”. The separator of the top wall 125 (as supported by Paragraph 23 of the disclosure), as seen in Figure 2 does not clearly overlap the part of the top wall in which the top air passage and side air passage meet. No other feature clearly visible in the drawings satisfy all the limitations introduced by the claims. Claims 11 and 12 are rejected on basis of their dependency on claim 10.
Claim 13 recites the limitation “as viewed in the first direction, the heating element is disposed between the air inlet and each of the first and second elongated air outlet holes”. This limitation is not 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “plan view”. The term “plan view” is not described in the specifications. Due to the nature of drawings being varied and dependent on the applicant, the term “plan view” does not give the claim any definite boundaries on in what manner the described portions are viewed. For 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte (US 20100282097) in view of Nevarez (US 6252201 B1) and Baggot (US 4624301 A).
Regarding claim 1, Schulte teaches a toaster oven (Figure 2) comprising:
a cooking chamber (internal oven cavity 12) that includes a side wall (rear wall 30) and a top wall (top wall 28);
one of the side wall and top wall (rear wall 30) being provided with an air inlet (Figure 2; plurality of openings 47) in communication with a cooking space of the cooking chamber (Paragraph 20; internal oven cavity 12), and
the other of the side wall and the top wall (top wall 28) being provided with an air outlet (plurality of nozzles 70) in communication with the cooking space (Paragraph 19; internal oven cavity 12).
an air passage (Figure 2; air plenum 44) between the air inlet (plurality of openings 47) and the air outlet (plurality of nozzles 70) disposed outside the cooking chamber (Figure 2 clearly shows that air plenum 44 is located outside of internal oven cavity 12;
a fan (blower 55) that blows air from the air inlet to the air outlet through the air passage (Paragraph 20 teaches that the blower 55 circulates air from the plurality of openings 47 to the air intake; this air travels through the air intake, then the fan, and then returned to the oven cavity through the various nozzles 70).
Schulte fails to teach:
wherein the air passage includes first and second linear air paths that are separated from each other and each of the first and second linear air paths extends in a first direction parallel to the top wall, and wherein the air outlet includes:
a plurality of first elongated air outlet holes that are arranged in the first direction and within the first linear air path as viewed in a plan view of the top wall, such that lengths, in the first direction, of the first elongated air outlet holes are increased as the first elongated air outlet holes are distant from the side wall; and
	a plurality of second elongated air outlet holes that are arranged in the first direction and within the second linear air path as viewed in the plan view of the top wall, such that lengths, in the first direction, of the second elongated air outlet holes are increased as the second elongated air outlet holes are distant from the side wall.
	Nevarez teaches a toaster oven wherein:
wherein the air passage includes first and second linear air paths (Figure 3; air channels 104 and 106) that are separated from each other (by 98 of Figure 3) and each of the first and second linear air paths extends in a first direction parallel to the top wall (air paths are parallel with top wall and bottom wall of air flow member unit 88), and wherein the air outlet includes:
a plurality of first elongated air outlet holes that are arranged in the first direction and within the first linear air path in the plan view of the top wall (Figure 3; elongated air outlet holes are over air channel 104 of the first linear air path)
a plurality of second elongated air outlet holes that are arranged in the first direction and within the second linear air path as viewed in the plan view of the top wall (Figure 3; elongated air outlet holes are over air channel 106 of the second linear air path)
See 112b rejection above for “plan view”.
The perforations 90 of the air flow member 88 are clearly elongated as can be seen in Figure 3. Further, using elongated air outlet holes are well known in the art as evidenced by McKee (US 20160356506 A1).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Schulte with Nevarez and to use the air flow members as the air outlets. They would have done this to guide, direct, and concentrate a wash of hot air onto the surface of the food product. (Column 1 Lines 34-40).
	Schulte modified with Nevarez fails to teach:
	a plurality of first elongated air outlet holes that are arranged in the first direction and within the first linear air path as viewed in a plan view of the top wall, such that lengths, in the first direction, of the first elongated air outlet holes are increased as the first elongated air outlet holes are distant from the side wall, and
	a plurality of second elongated air outlet holes that are arranged in the first direction and within the second linear air path as viewed in the plan view of the top wall, such that lengths, in the first direction, of the second elongated air outlet holes are increased as the second elongated air outlet holes are distant from the side wall.
	Baggot teaches a toaster oven, wherein:
 that are arranged in the first direction (Figure 2; arrangement of openings 13) such that lengths, in the first direction, of the first air outlet holes are increased as the first air outlet holes are distant from the side wall (Figure 2 clearly shows that the length of air outlet holes are increased as the air outlet holes are distant from the fan and conical inlet baffle 11 that serve as the side wall); and
	a plurality of second air outlet holes that are arranged in the first direction (Figure 2; arrangement of openings 13 in same direction as first outlet holes) such that lengths, in the first direction, of the second air outlet holes are increased as the second air outlet holes are distant from the side wall (Figure 2 clearly shows that the length of air outlet holes are increased as the air outlet holes are distant from the fan and conical inlet baffle 11 that serve as the side wall).
	For both the first and second plurality of outlet holes, the lengths and widths of the holes are both increased as the outlet holes are distant from the side wall.
	It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Schulte with Baggot and to have the length and width of the outlet holes increase as the distance to the side wall increases as the air outlet. They would have done this to direct the air toward the food product in a uniform manner (Column 4 Lines 23-32).
	

Regarding claim 2, Schulte as modified teaches a toaster oven (Figure 2) as claimed in claim 1, wherein:
the air inlet (plurality of openings 47) is in the side wall (Paragraph 17; rear wall 30) and the air outlet (plurality of nozzles 70) is in the top wall (Paragraph 19; top wall 28).


the air inlet (plurality of openings 47) is disposed only in the bottom half area of the side wall (Figure 2 clearly shows that the air inlet is disposed only in the bottom half area of the side wall).

Regarding claim 6, Schulte as modified teaches a toaster oven (Figure 2) of claim 1, further comprising
a heating element (heating element 40) extending in the first direction (Figure 2; heating element 40 clearly extends in a first direction away from the location of the fan), the air outlet (plurality of nozzles 70) extending over the heating element in the first direction (Figure 2; plurality of nozzles 70 clearly extends over the heating element 40).

Regarding claim 7, Schulte as modified teaches a toaster oven (Figure 2) as claimed in claim 1, wherein
the air passage includes: a side air passage part (return plenum portion 46), the side wall (rear wall 30) being disposed between the cooking space and the side air passage part (Figure 2; Paragraph 17); and a top air passage part (discharge plenum 52) in communication with the side air passage part (Figure 2; Paragraph 20 openings 60), the top wall (top wall 28) being disposed between the cooking space and the top air passage part (Figure 2; Paragraph 19).

Regarding claim 13, Schulte teaches the toaster oven of claim 6.
Nevarez further teaches:
as viewed in the first direction, the heating element is disposed between the air inlet and each of the first and second elongated air outlet holes.

	Figures 6 and 8 clearly shows that heating elements 42 are located below and adjacent to the vents. Column 3 Lines 14-26 also teach that an air diverter or air flow member unit 88 (which contains the air outlet holes) are installed confronting each of the vents and thus would divert air to the heating elements under the vents. Further, Column 2 Lines 34-42 teach that the food product travels between the elements which means that the elements are located between the food product and the air outlet holes.
	It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Schulte with Nevarez and to substitute the location of the heating element by placing below and adjacent to the outlet air holes. Placing heating elements below the air outlet holes is known in the art and one of ordinary skill in the art would be capable of performing this substitution of location with predicable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schulte (US 20100282097) in view of Nevarez (US 6252201 B1) and Baggot (US 4624301 A), in further view of Dobie (WO 0182653 A1).
Regarding claim 9, Schulte as modified teaches a toaster oven (Figure 1) of claim 1.
Schulte fails to teach:
each of the first and second linear air paths has a decreasing width in a second direction parallel to the top wall, the second direction being perpendicular to the first direction as being distant from the side wall.
Dobie teaches:
each of the first and second linear air paths (plurality of tapered ducts 62) has a decreasing width in a second direction parallel to the top wall (Figure 4; width decreases as distance from blowing , the second direction being perpendicular to the first direction as being distant from the side wall (width that decreases is perpendicular to distant from blowing housing 4).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Schulte with Baggot and to taper the first and second linear air paths as to have decreasing width in a second direction parallel to the top wall. This would be done to enhance air flow into the air path and cause an even distribution of heated air into the oven chamber along the air path (Page 12 Line 15 – Page 13 Line 3).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761